     Case 1:15-cr-00045-NONE-BAM Document 252 Filed 07/17/20 Page 1 of 3

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      PRAVEEN SINGH
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12    UNITED STATES OF AMERICA,                         Case No.: 1:15-CR-00045-NONE-BAM
13                   Plaintiff,                         STIPULATION AND ORDER TO
14           v.                                         CONTINUE RESTITUTION AND
                                                        SENTENCING HEARINGS
15
16    JYOTESHNA KARAN and PRAVEEN                       Date: July 31, 2020
      SINGH,                                            Time: 8:30 a.m.
17              Defendants.                             Courtroom: 4
18
19    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
20
21           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22    counsel as follows:
23           1.      Following the Defendants’ guilty pleas, by previous order, this matter was set for
24    evidentiary/restitution hearing on July 31, 2020, at 8:30 a.m. and sentencing hearing on August
25    21, 2020, at 8:30 a.m.
26           2.      By this stipulation, the parties now move to continue the evidentiary/restitution
27    hearing to November 20, 2020, at 8:30 a.m. and the sentencing hearing to December 18, 2020,
28    at 8:30 a.m. under local Code T4.


                                                     1
                   STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                    CASE NO.: 1:15-CR-00045-NONE-BAM
     Case 1:15-cr-00045-NONE-BAM Document 252 Filed 07/17/20 Page 2 of 3

 1          3.      The parties agree and stipulate, and request that the Court find the following:
 2                  a.      Counsel for Defendant Praveen Singh needs additional time to fulfill his
 3          obligations under the plea agreement.
 4                  b.      In addition to the public health concerns cited in General Order 611 and
 5          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
 6          apt in this case because:
 7                          i.     The Defendants do not consent, at this time, to proceed using
 8                          videoconferencing (or telephone conferencing if videoconferencing is not
 9                          reasonably available) pursuant to General Order 614.
10                  c.      Based on the above-stated findings, the ends of justice served by
11          continuing the case as requested outweigh the interest of the public and the Defendants
12          in a trial within the original date prescribed by the Speedy Trial Act.
13                  d.      For the purpose of computing time under the Speedy trial Act, 18 U.S.C.
14          § 3161, et seq., within which trial must commence, the time period of July 31, 2020, to
15          November 20, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
16          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
17          the Court at Defendants request on the basis of the Court’s finding that the ends of justice
18          served by taking such action outweigh the best interest of the public and the Defendants
19          in a speedy trial.
20
21    IT IS SO STIPULATED.
22                                              Respectfully submitted,
23     DATED:     July 16, 2020           By: /s/ Henry Z. Carbajal III
24                                            HENRY Z. CARBAJAL III
                                              Assistant United States Attorney
25
26
27     DATED:     July 16, 2020           By: /s/ Mark W. Coleman
                                              MARK W. COLEMAN
28                                            Attorney for Defendant JYOTESHNA KARAN


                                                    2
                  STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                   CASE NO.: 1:15-CR-00045-NONE-BAM
     Case 1:15-cr-00045-NONE-BAM Document 252 Filed 07/17/20 Page 3 of 3

 1
 2     DATED:      July 16, 2020          By: /s/ Anthony P. Capozzi
 3                                            ANTHONY P. CAPOZZI
                                              Attorney for Defendant PRAVEEN SINGH
 4
 5
 6                                               ORDER
 7
 8           GOOD CAUSE SHOWING, it is hereby ordered that the date of the restitution hearing
 9    of the defendants in the above-entitled case is continued from July 31, 2020, at 8:30 a.m. to
10    November 20, 2020, at 8:30 a.m. It is further ordered that the sentencing hearing currently set
11    for August 21, 2020, at 8:30 a.m. is continued to December 18, 2020, at 8:30 a.m.
12
13    IT IS SO ORDERED.

14       Dated:    July 17, 2020
                                                       UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
                   STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                    CASE NO.: 1:15-CR-00045-NONE-BAM
